Title: To George Washington from Major General Horatio Gates, 23 November 1777
From: Gates, Horatio
To: Washington, George



Sir,
Albany 23rd November 1777.

I am just now honour’d with the receipt of Your Excellency’s Letter of the 14th Instant, from White Marsh. I have never entertained the smallest Idea, that General Burgoyne should be permitted to Change

the port of Embarkation, or that the least variation of the Spirit, and Letter of the Convention, would be indulged to the Troops under his Command. There is no doubt, but the British Regiments upon their Arrival in England, will be Ordered to do Duty there, but The Germans cannot, by the Laws, serve in Great Britain, or Ireland.
If General Burgoyne has any Sinister design, what I suggested to Congress, in my Letter of the 10th Instant, a Copy of which I conclude Your Excellency has received, will be a good Method of delaying, if not finally preventing the Execution of his project.
I shall write tomorrow by the Boston post, to General Glover, who is charged with the Embarkation of the Prisoners under the Convention, and send him a Copy of Your Excellency’s Letter. I am, Sir, Your Excellency’s Most Obedient Humble Servt

Horatio Gates

